          Case 5:19-cv-00903-G Document 24 Filed 12/26/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                      )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )    Case No. CIV-19-903-G
                                                   )
                                                   )
CITY OF OKLAHOMA CITY,                             )
a municipal corporation, and                       )
JOHN RICKETTS, individually,                       )
                                                   )    JURY TRIAL DEMANDED
              Defendants.                          )

                   MOTION TO DISMISS OF DEFENDANT CITY
                          AND BRIEF IN SUPPORT

       COMES NOW a Defendant, City of Oklahoma City and pursuant to Rules

12(b)(6) and 41 of the Federal Rules of Civil Procedure and 12 O.S. § 95(3) and (4),

moves this Court to dismiss portions of this action as is more fully set out in the Brief in

Support filed herein.

                                 PROPOSITION NO. 1

     PLAINTIFF’S OFFICIAL CAPACITY CLAIMS AGAINST DEFENDANT
                    RICKETTS MUST BE DISMISSED.

       Plaintiff sues Defendant John Ricketts in his individual and official capacities. The

Defendant officer was not a policymaker for the City and cannot set policy for the City of

Oklahoma City.

       In a §1983 cause of action against a municipality the acts at issue must have been

done pursuant to a policy adopted by policymakers. McMillian v. Monroe County, Alabama,
            Case 5:19-cv-00903-G Document 24 Filed 12/26/19 Page 2 of 6



520 U.S. 781, 785-86 (1997). Whether an official has final policymaking authority is a

question of state law. Jett v. Dallas Independent School District, 491 U.S. 701, 737, 109 S

Ct 2702 (1989); St. Louis v. Praprotnik, 485 U.S. 112, 1223, 108 S.Ct. 915 (1988); and

Pembaur v. Cincinnati, 475 US 469, 483, 106 S Ct 1292 (1986) (plurality opinion).

         In Pembaur v. Cincinnati, 475 U.S. 469, 481-83 (1986), the Court stated:

         Municipal liability attaches only where the decisionmaker possesses final
         authority to establish municipal policy with respect to the action ordered. The
         fact that a particular official – even a policymaking official – has discretion in
         the exercise of particular functions does not, without more, give rise to
         municipal liability based on an exercise of that discretion. See e.g.,
         Oklahoma City v. Tuttle, 471 US, at 822-824, 85 L Ed 2d 791, 105 S Ct 2427
         (footnote omitted). The official must also be responsible for establishing final
         government policy respecting such activity before the municipality can be
         held liable. Authority to make municipal policy may be granted directly by a
         legislative enactment or may be delegated by an official who possesses such
         authority, and of course, whether an official had final policymaking authority
         is a question of state law.

According to the Municipal Code of the City of Oklahoma City at § 43-41, only the City

Council and in some circumstances, the Chief of Police, can set policy for the police


1
    This section states:
       (a) The Chief of Police shall be the chief administrative officer for the Police
       Department. All members of the Police Department shall serve subject to the
       orders of the Chief of Police.
       (a) [sic] The Chief of Police may prepare and submit to the City Council for its
       review and approval regulations and procedures relating to policy issues. These
       policies when approved shall be binding on all members of the Police
       Department.
       (b) The Chief of Police may make such other rules and regulations not relating to
       policy issues as he shall deem advisable. These rules may cover conduct of
       members of the Police Department, uniform and equipment to be worn or carried,
       identification badges, hours of service, vacation and all other similar matters
       necessary for better efficiency of the Police Department and, when promulgated
       by the Chief of Police, shall be binding on all members of the Police Department.
                                                2
             Case 5:19-cv-00903-G Document 24 Filed 12/26/19 Page 3 of 6



department and not a police officer. Because the individual officer is not a policymaker, the

official capacity claims against the Defendant Officer is not legally sufficient and should be

dismissed.

       The official capacity claims against Ricketts are redundant. In Brandon v. Holt,

469 U.S. 464 (1985), the Supreme Court held that a suit against a public servant in his

official capacity was a suit against the entity he represents and that as long as the entity

had notice and an opportunity to respond, it did not matter that the entity was not named

as a defendant. In Kentucky v. Graham, 473 U.S. 159 (1985), the Court explained that:

       Personal-capacity suits seek to impose personal liability upon a government
       official for actions he takes under color of state law. See, e.g., Scheuer v.
       Rhodes, 416 US 232, 237-238, 40 L Ed 2d 90, 94 S Ct 1683, 71 Ohio Ops
       2d 474 (1974). Official-capacity suits, in contrast, “generally represent only
       another way of pleading an action against an entity of which an officer is an
       agent.” Monell v. New York City Dept. of Social Services, 436 US 658, 690,
       n 55, 56 L Ed 2d 611, 98 S Ct 2018 (1978). As long as the government
       entity receives notice and an opportunity to respond, an official-capacity
       suit is, in all respects other than name, to be treated as a suit against the
       entity. Brandon, supra, at 471-472, 83 L Ed 2d 878, 105 S Ct 873. It is not
       a suit against the official personally, for the real party in interest is the
       entity.
Id. at 165-66.

       See also Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999), (a suit against the

Sheriff in his official capacity was the same as a suit against the County.) There is no

longer a need to bring official capacity actions against local government employees for their

actions in implementing or executing policy since such an action can be brought directly

against the governmental entity. Pietrowski v. Town of Dibble, 134 F.3d 1006, 1009 (10th

Cir. 1998). In such cases, it is only the liability of the municipality itself that is an issue and
                                                 3
           Case 5:19-cv-00903-G Document 24 Filed 12/26/19 Page 4 of 6



such a distinction must be drawn. Brandon v. Holt, 469 U.S. 464 (1985). An action brought

against an official for his action in implementing policy is an action against the entity itself

that stands liable. The parties are one and the same. Brandon v. Holt, supra, 469 U.S. at

471, citing Monell, supra, at 436 U.S. 658, 690.

       The present action was brought against the City of Oklahoma City2 and against

OCPD Officer Ricketts, in his individual and official capacities. Officer Rickett’s, as an

individual defendant, cannot make policy for the City, but even if he could, it would be

equated to the action of the entity itself. Brandon v. Holt, 469 U.S.464, n. 21. The City is

already a Defendant in this lawsuit. Thus, it is inappropriate to bring this action against

Defendant Ricketts in his official capacity. Plaintiff has failed to state a claim against

Defendant Ricketts in his official capacities because he is not a policymaker for the City of

Oklahoma City. Additionally, even assuming Defendant Ricketts could set policy for the

City, he is entitled to dismissal in his official capacity because it is redundant to name him

when the entity he represents is already named as a Defendant.

                                  PROPOSITION NO. 2

    PUNITIVE DAMAGES ARE PROHIBITED AGAINST THE CITY AND/OR
            OFFICER RICKETTS IN HIS OFFICIAL CAPACITY.

       Plaintiff sues Defendant Ricketts, in his individual and official capacities and

Defendant City and asks for punitive damages. Punitive damages are prohibited against

Defendant City, and because a suit against Officer Ricketts in his official capacity is the

2
 Throughout Plaintiff’s First Amended Complaint, he refers to Defendant City of
Oklahoma City as “City of Oklahoma” which does not exist.

                                               4
          Case 5:19-cv-00903-G Document 24 Filed 12/26/19 Page 5 of 6



same as suing the City, they are also prohibited against Officer Ricketts in his official

capacity in this matter. This prohibition comes from both federal law (City of Newport v.

Fact Concerts, 453 U.S. 247 (1981)) and state law (51 O.S. § 154B). Accordingly,

Plaintiff’s requests for punitive damages against the City and Officer Ricketts in his

official capacity should be dismissed.




                                         KENNETH JORDAN
                                         Municipal Counselor

                                    By: /s/ Katie Goff
                                        Sherri R. Katz, OBA #14551
                                        Katie Goff, OBA #32402
                                        Dustin Parris, OBA #32095
                                        Assistant Municipal Counselors
                                        200 North Walker, Suite 400
                                        Oklahoma City, Oklahoma 73102
                                        (405) 297-2451
                                        sherri.katz@okc.gov
                                        katie.goff@okc.gov
                                        dustin.parris@okc.gov
                                        Attorneys for Defendant City




                                           5
          Case 5:19-cv-00903-G Document 24 Filed 12/26/19 Page 6 of 6



                           CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of December, 2019, I electronically
transmitted the attached Motion to Dismiss of Defendant City of Oklahoma City to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants: Solomon M. Radner, sradner@excololaw.com,
attorney for Plaintiff; Ambre Gooch, ACG@czwlaw.com and Stacey Felkner,
SHF@czwlaw.com, attorneys for Defendant Ricketts.




                                        /s/       Katie Goff

                                        Katie Goff, OBA #32402




                                              6
